IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00161-CR

ADRIAN VALADEZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-2160-C1


                                       ORDER

      The State’s brief was originally due on November 1, 2017. A first extension of time

of 30 days was granted, and the State’s brief was due December 1, 2017. A second

extension of time of 32 days was granted, and the State’s brief was due January 2, 2018.

Now, an extension of time for an additional 30 days is being requested which would

make the brief due on February 1, 2018. This most recent request pushes the total amount

of time to 122 days to file a brief that the Rules of Appellate Procedure provide should be

filed in 30 days. We cannot, in good conscience, grant four times the amount of time
allowed by the rules to file a brief in a standard appeal where there is no suggestion in

the motion that this case is unusual in any way.

        However, in light of the State’s reasons for requesting the additional time, the

State’s Motion for Extension of Time to File the State’s Brief is granted in part and denied

in part. The State’s brief is due January 30, 2018.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part and denied in part
Order issued and filed January 17, 2018




Valadez v. State                                                                      Page 2